Citation Nr: 1309551	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-27 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial rating for sinusitis, currently rated at 10 percent disabling.  

2.  Entitlement to an effective date prior to June 11, 2010, for the grant of service connection for sinusitis.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 through August 1981, with additional service with the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared and provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2012; a transcript of that hearing is associated with the record.  At the time of his hearing, as noted below, the Veteran submitted a written statement indicating his desire to withdraw his service connection claim for a right foot disability. 

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial rating for sinusitis, entitlement to an effective date prior to June 11, 2010, for the grant of service connection for sinusitis, and entitlement to service connection for a deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 27, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement at the time of his Board hearing that he wished to withdraw his claim on appeal addressing entitlement to service connection for a right foot disability.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal addressing the issue of entitlement to service connection for a right foot disability, the Board does not have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran submitted a written statement, at the time of his March 2012 Board hearing, indicating his desire to withdraw his appeal seeking entitlement to service connection for a right foot disability.  The written withdrawal has been associated with the claims file.  As the withdrawal was made in writing, it is considered an adequate withdrawal of the substantive appeal with regard to the issue of entitlement to service connection for a right foot disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for a right foot disability, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The claim seeking entitlement to service connection for a right foot disability is dismissed without prejudice.  


REMAND

The Board finds that further development is required before the remaining issues on appeal may be decided.

As a preliminary matter, the Board finds that in March 2012, the Veteran submitted a statement that the Board has found to be a timely notice of disagreement with the 10 percent disability rating and June 11, 2010 effective date assigned for sinusitis.  A review of the record shows that the Veteran has not been furnished a Statement of the Case (SOC) in response to his notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran contends that he is entitled to service connection for a deviated septum, to include any residuals of such, as he suffered a broken nose while on active service.  A review of the Veteran's service treatment records is silent for any complaints of, or treatment for, a broken nose or deviated septum.  However, the Board notes that on May 1981 separation examination, the Veteran reported a history of broken bones; clarification as to what bones were broken was not provided.  

Also of record is a February 2000 private treatment record, which documents the Veteran's report that he suffered a broken nose in the late 1970's.  Furthermore, the Veteran testified at his March 2012 Board hearing that he broke his nose in 1979 and he confirmed that he did not seek treatment in service for this injury.  Although there is no objective evidence that the Veteran sustained a broken nose while on active service, the Board has found no reason to doubt the Veteran's credibility in this regard.  In fact, the statements made in February 2000, eight years prior to filing his claim for service connection, to his private provider, for the purposes of medical treatment, serve to bolster the Veteran's credibility.

On an April 2011 VA examination, afforded to the Veteran in connection with his claim of entitlement to service connection for sinusitis, an examination of his nose did not reveal a deviated septum.  However, nasal obstruction was noted, with 80 percent obstruction present in the right nostril and 90 percent obstruction present in the left nostril.

As the Veteran has reported he sustained a broken nose in 1979 while on active service, and there is medical evidence showing that he currently has nasal airway obstruction, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a deviated septum that is etiologically related to his broken nose sustained while on active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with a statement of the case as to the issues of entitlement to an increased initial rating for sinusitis and an effective date prior to June 11, 2010 for the grant of service connection for sinusitis.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

2. The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his current nasal airway obstruction and whether he suffers from a deviated septum.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of a deviated septum.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's deviated septum is etiologically related to a broken nose sustained in 1979, while on active service.  The examiner is asked to specifically address and explain the findings of nasal airway obstruction in the April 2011 VA examination report.  

The complete rationale for all opinions expressed must be provided.  

3. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


